Action by the female plaintiffs to recover damages for personal injuries, and by the respective husbands of some of such plaintiffs for loss of services and medical expenses, as the consequence of the fall of an office building elevator. By stipulation, the appeals have been consolidated. Orders granting respondent’s motions to dismiss the respective complaints, and judgments entered thereon, unanimously affirmed, with one bill of ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.